Citation Nr: 0910435	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-14 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for bilateral heel 
spurs.  

5.  Entitlement to service connection for loss of bowel 
control.  

6.  Entitlement to service connection for a bilateral hip 
disability.  

7.  Entitlement to special monthly compensation based upon 
the need for aid and attendance or by reason of being 
housebound.  




REPRESENTATION

Appellant represented by:	Leonard Yokum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1939 to May 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2004 and April 2007 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claims for service connection for a 
cervical spine disability; bilateral hearing loss; tinnitus; 
bilateral heel spurs; loss of bowel control; and a bilateral 
hip disability; and denied a claim for special monthly 
compensation based upon the need for aid and attendance or by 
reason of being housebound.  

In March 2009, the Veteran testified at a video conference 
hearing over which the undersigned Acting Veterans Law Judge 
resided.  A transcript of the hearing has been associated 
with the Veteran's claims file.

During the March 2009 hearing before the Board, the Veteran 
appears to have raised the issues of entitlement to service 
connection for a lumbar spine disability and entitlement to a 
total disability rating for compensation based on individual 
unemployability (TDIU).  The Board refers the matter of 
entitlement to service connection for a lumbar spine 
disability to the RO for appropriate action.  Regarding the 
Veteran's claim for entitlement to TDIU, the Board notes that 
a June 2004 rating decision granted entitlement to TDIU, 
effective November 24, 2003, and that this represented a full 
grant of benefits sought.       
  
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a 
cervical spine disability, bilateral hearing loss, tinnitus, 
bilateral heel spurs, and a bilateral hip disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  Additionally, as the issue of entitlement 
to special monthly compensation based upon the need for aid 
and attendance or by reason of being housebound may be 
inextricably intertwined with the other issues on appeal, the 
issue will be held in abeyance pending the completion of the 
REMAND.


FINDING OF FACT

The Veteran's loss of bowel control is unrelated to his 
service or to any incident therein.


CONCLUSION OF LAW

The Veteran's loss of bowel control was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disability 
which is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The Veteran's loss of bowel control, however, is not 
a condition subject to presumptive service connection.     

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d). 

Service treatment records are negative for any complaints or 
treatment of loss of bowel control.  At a March 1945 
examination before a Board of Medical Survey, the Veteran 
made no complaints of his bowels.  Aside from diagnosing an 
acquired deformity and arthrodesis of the left radius carpus 
and metacarpus due to a gunshot wound, the examiner found 
that the Veteran had no other abnormalities.  Since the 
Veteran's bowels were found to be within normal limits prior 
to separation and there were no recorded complaints during a 
six-year period of service, the Board finds that the weight 
of the evidence demonstrates that chronicity in service is 
not established in this case.  38 C.F.R. § 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for loss 
of bowel control.  38 C.F.R. § 3.303(b).  

The first post-service evidence of record of loss of bowel 
control is a February 1999 VA medical report where the 
Veteran was diagnosed with irritable bowel syndrome.  VA 
medical records dated from October 2003 to July 2006 show 
that the Veteran received intermittent treatment for 
irritable bowel syndrome, discolored stools, diarrhea, 
constipation, and possible fecal impaction.  At no time did 
any treating provider relate the Veteran's loss of bowel 
control to his period of active service.  

During the March 2009 video conference hearing, the Veteran 
testified that he had a nervous stomach, which caused his 
loss of bowel control.  He asserted that he was treated for 
his loss of bowel control after service at the VA medical 
center.  He reported that no physician had ever related his 
bowel condition to any incident of service but stated that he 
had been told that his loss of bowel control was due to his 
aging.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a direct nexus between military service and the 
Veteran's current loss of bowel control.  

The Veteran contends that his current loss of bowel control 
is related to his active service.  However, as a layperson, 
he is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced or observed.  
Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of the 
Veteran's loss of bowel control is in February 1999, 
approximately 54 years after his separation from service.  In 
view of the lengthy period without treatment, the Board finds 
no evidence of a continuity of symptomatology, and this 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's loss of bowel control 
developed in service.  Therefore, the Board concludes that 
loss of bowel control was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2004 and 
February 2007; rating decisions in June 2004 and April 2007; 
and Statement of the Case in March 2006.   These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to the claim for entitlement to service connection 
for loss of bowel control because there is no competent 
evidence that this disability is the result of any event, 
injury, or disease in service.  38 C.F.R. § 3.159(c)(4) 
(2008).  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.


ORDER

Service connection for loss of bowel control is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims as to the issues of 
service connection for a cervical spine disability, bilateral 
hearing loss, tinnitus, bilateral heel spurs, and a bilateral 
hip disability, so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008).

The Veteran has been diagnosed with a cervical spine 
disability, bilateral hearing loss, tinnitus, bilateral heel 
spurs, and a bilateral hip disability, but it remains unclear 
whether these disabilities are related to the Veteran's 
period of active service.  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2008).  Satisfactory evidence is credible 
evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
Such credible, consistent evidence may be rebutted only by 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  This provision does not 
establish a presumption of service connection.  Rather, it 
eases a combat Veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  The reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service.  
Both of those inquiries generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  

Regarding the claims for service connection for bilateral 
hearing loss and tinnitus, the Veteran alleges that he was 
exposed to acoustic trauma as the result of direct combat 
with the enemy or participation in combat, which led to his 
current hearing loss and tinnitus.  Service personnel records 
show that the Veteran's military occupational specialty was 
rifleman.  They also reveal that he participated in combat 
operations against the enemy and was under enemy fire from 
various types of infantry weapons, aerial bombardment, 
artillery, and naval shelling.  Since noise exposure is 
consistent with the circumstances and conditions of combat, 
the Board concedes that the Veteran suffered acoustic trauma 
in service.  While the Veteran's military duties show that he 
was likely exposed to noise in service, in order to establish 
service connection, there still needs to be a medical nexus 
linking his current disabilities to the in-service noise 
exposure.  In order to make an accurate assessment of the 
Veteran's entitlement to service connection for his bilateral 
hearing loss and tinnitus, it is necessary to have a medical 
opinion based upon a thorough review of the record that 
reconciles the question of whether the Veteran's current 
bilateral hearing loss and tinnitus were due to the in-
service combat noise exposure.  The Board thus finds that an 
examination and opinion addressing the etiology of the 
Veteran's disorders is necessary in order to fairly decide 
the merits of the Veteran's claims.       

With respect to the claims for service connection for a 
cervical spine disability, bilateral heel spurs, and a 
bilateral hip disability, the Veteran contends that he 
incurred injuries to his neck, feet, and hips in service 
while he underwent parachute training for combat operations.  
It appears that parachute training is consistent with the 
circumstances and conditions of combat.  The Board thus 
presumes that the Veteran injured his cervical spine, 
bilateral heels, and bilateral hips during service.  While 
the Veteran's military duties show that it was likely that he 
injured his neck, heels, and hips in service, in order to 
establish service connection, there still needs to be a 
medical nexus linking his current disabilities to the in-
service injuries.  There are currently no medical nexus 
opinions for the Veteran's bilateral heel spurs and bilateral 
hip disability.  Regarding the Veteran's cervical spine 
disability, an October 2002 private medical opinion stated 
that the Veteran's cervical spondylitic spinal stenosis was 
related to his parachute training in service.  However, the 
VA examiner at an October 2003 VA examination found that the 
Veteran's cervical spine disability was due to physiologic 
aging changes.  In order to make an accurate assessment of 
the Veteran's entitlement to service connection for his 
cervical spine disability, bilateral heel spurs, and 
bilateral hip disability, it is necessary to have a medical 
opinion based upon a thorough review of the record that 
reconciles the question of whether the Veteran's current 
cervical spine disability, bilateral heel spurs, and 
bilateral hip disability were due to the in-service injuries 
to his neck, heels, and hips.  The Board thus finds that an 
examination and opinion addressing the etiology of the 
Veteran's disorders is necessary in order to fairly decide 
the merits of the Veteran's claims.

As noted above, as the issue of entitlement to a special 
monthly compensation is inextricably intertwined with the 
other issues on appeal, the issue will be held in abeyance 
pending the completion of the REMAND.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC shall schedule the 
Veteran for a VA audiological 
examination to determine whether there 
is any relationship between his 
diagnosed bilateral hearing loss and 
tinnitus and his period of active 
service.  The examiner should provide 
an opinion and specifically state 
whether it is at least as likely as not 
(50 percent probability or greater) 
that any bilateral hearing loss and 
tinnitus were due to the combat noise 
exposure that the Veteran experienced 
in service.  If necessary, the examiner 
should attempt to reconcile the opinion 
with any other medical opinions of 
record.  The rationale for all opinions 
expressed must be provided.  The 
examiner should review the claims 
folder and should note that review in 
the examination report.
 
2.  The RO/AMC shall schedule the 
Veteran for a VA orthopedic examination 
to determine whether there is any 
relationship between his diagnosed 
cervical spine disability, bilateral 
heel spurs, and bilateral hip 
disability and his period of active 
service.  If necessary, the examiner 
should attempt to reconcile the opinion 
with any other medical opinions of 
record.  The rationale for all opinions 
expressed must be provided.  The 
examiner should review the claims 
folder and should note that review in 
the examination report.  The examiner 
should provide an opinion and 
specifically state:

(a) Is at least as likely as not (50 
percent probability or greater) that 
any current cervical spine 
disability was due to the neck 
injury that the Veteran incurred in 
service?  In rendering his opinion, 
the examiner should discuss the 
October 2003 negative VA nexus 
opinion.   

(b)  Is at least as likely as not 
(50 percent probability or greater) 
that any current bilateral heel 
spurs were due to the injury to the 
heels that the Veteran incurred in 
service?  

(c)  Is at least as likely as not 
(50 percent probability or greater) 
that any current bilateral hip 
disability was due to the injury to 
the hips that the Veteran incurred 
in service?  

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

4.  The RO/AMC will then readjudicate 
the Veteran's claims for service 
connection for a cervical spine 
disability, bilateral hearing loss, 
tinnitus, bilateral heel spurs, and a 
bilateral hip disability, as well as 
consider the claim of entitlement to 
special monthly compensation based upon 
the need for aid and attendance or by 
reason of being housebound, to include 
consideration of any additional 
evidence obtained as a result of this 
Remand.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


